Supreme Court of Florida

                            No. SC21-607



   IN RE: AMENDMENTS TO THE FLORIDA SUPREME COURT
        APPROVED FAMILY LAW FORMS – 12.970(a)-(f).

                           June 10, 2021

PER CURIAM.

     Pursuant to the procedures approved in Amendments to the

Florida Family Law Rules of Procedure & Family Law Forms, 810 So.

2d 1, 13-14 (Fla. 2000), this Court has internally reviewed the

Florida Supreme Court Approved Family Law Forms and has

determined that revision of six forms, 12.970(a) (Petition for

Temporary Custody by Extended Family); 12.970(b) (Petition for

Concurrent Custody by Extended Family); 12.970(c) (Waiver of

Service of Process and Consent for Temporary Custody by Extended

Family); 12.970(d) (Waiver of Service of Process and Consent for

Concurrent Custody by Extended Family); 12.970(e) (Order
Granting Petition for Temporary Custody by Extended Family); and

12.970(f) (Order Granting Petition for Concurrent Custody by

Extended Family) is needed. 1 Input was received from the Advisory

Workgroup on the Florida Supreme Court Approved Family Law

Forms, which provided valuable assistance.

     In 2020, the Legislature amended chapter 751, Florida

Statutes, the law governing temporary and concurrent custody. See

Ch. 2020-146, Laws of Fla. Revision of the six forms relating to

temporary and concurrent custody is necessary so the forms will

accord with the provisions of chapter 751, as amended.

     The forms are hereby amended as set forth in the appendix to

this opinion, fully engrossed. The amended forms shall become

effective immediately upon the release of this opinion and may be

accessed and downloaded from the Florida State Courts’ website at

https://www.flcourts.org/Resources-Services/Court-

Improvement/Family-Courts/Family-Law-Self-Help-

Information/Family-Law-Forms. By amending the forms, we

express no opinion as to their correctness or applicability. We also



     1. We have jurisdiction. See art. V, § 2(a), Fla. Const.


                                -2-
direct that amended forms be published for comment. Interested

persons shall have seventy-five days from the date of this opinion to

file comments with the Court. 2

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Supreme Court Approved Family Law
Forms




      2. All comments must be filed with the Court on or before
August 24, 2021, with a separate request for oral argument if the
person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. If filed by an attorney in good
standing with The Florida Bar, the comment must be electronically
filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the
Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7
(Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to
practice in Florida, the comment may be, but is not required to be,
filed via the Portal. Comments filed via the Portal must be
submitted in Microsoft Word 97 or higher. See In re Electronic Filing
in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27
(May 9, 2017). Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed
comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.


                                  -3-
                                              APPENDIX

         INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED
                     FAMILY LAW FORM 12.970(a)
        PETITION FOR TEMPORARY CUSTODY BY EXTENDED FAMILY
                              (06/21)

                                  When should this form be used?
This form should be used by an extended family member to obtain temporary custody of a child or
children pursuant to Chapter 751, Florida Statutes. This form should not be used if you are a parent
seeking to establish parental responsibility or time-sharing with a child or children.

An Extended Family Member is:
A relative of a minor child within the third degree by blood or marriage to the parent;
OR
The stepparent of a minor child if the stepparent is currently married to the parent of the child and is not
a party in a pending dissolution, separate maintenance, domestic violence, or other civil or criminal
proceeding in any court of competent jurisdiction involving one or both of the children’s parents as an
adverse party;
OR
An individual who qualifies as “fictive kin.” As defined in section 39.01, Florida Statutes, fictive kin means a
person unrelated by birth, marriage, or adoption who has an emotionally significant relationship, which
possesses the characteristics of a family relationship, to a child.

You may file a Petition for Temporary Custody if:
You have the signed, notarized consents of the children’s legal parents;
OR
You are an extended family member who is caring full time for the children in the role of a substitute
parent and with whom the children are presently living.

If one of the minor children’s parents objects to the Petition, the court shall grant the Petition only upon
a finding, by clear and convincing evidence, that the children’s parent or parents are unfit to provide for
the care and control of the children. In determining that a parent is unfit, the court must find that the
parent has abused, abandoned, or neglected the children, as defined in Chapter 39, Florida Statutes. If
you do not have the parents’ consents, you should consult a family law attorney before you file your
papers.

If you do not meet the qualifications above, you should talk to an attorney about other options. You may
also report any suspected abuse, abandonment, or neglect to the appropriate authorities.

This form should be typed or printed in black ink. After completing this form, you should sign the form
before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in
the county where you live and keep a copy for your records.



Instructions for Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by
Extended Family (06/21)
                                                    -4-
                      IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If you
choose to file your pleadings or other documents electronically, you must do so in accordance with Florida
Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of the judicial
circuit in which you file. The rules and procedures should be carefully read and followed.

              IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic
service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                        What should I do next?
IF YOU HAVE SIGNED AND NOTARIZED WAIVERS OF SERVICE OF PROCESS AND CONSENTS from the
child(ren)’s parents, and the case is uncontested, you may contact the clerk, family law intake staff, or
judicial assistant, to set a final hearing. You must notify the child(ren)’s parents of the hearing by using a
Notice of Hearing (General), Florida Supreme Court Approved Family Law Form 12.923, or other
appropriate notice of hearing form.

If one of the parents is deceased, you must file a certified copy of the proof of death.

IF YOU DO NOT HAVE SIGNED AND NOTARIZED WAIVERS OF SERVICE OF PROCESS AND CONSENTS from
the children’s parents, you must properly notify the parents of the petition. If you know where he or she
lives, you should use personal service. If you absolutely do not know where he or she lives after

Instructions for Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by
Extended Family (06/21)
                                                    -5-
conducting a diligent search, you may use constructive service. You must complete all of the searches
listed in the Affidavit of Diligent Search and Inquiry, Florida Family Law Rules of Procedure Form
12.913(c), and file the form with the clerk. You should seek legal advice on constructive service as this is a
complicated area of the law. If the identity of one parent is unknown, you will need to seek legal advice to
determine the proper way to serve an unknown parent. For more information, see Chapter 49, Florida
Statutes.

If personal service is used, the parents have 20 days to answer after being served with your petition. Your
case will generally proceed in one of the following ways:

DEFAULT. If after 20 days, no answer has been filed, you may file a Motion for Default, Florida Supreme
Court Approved Family Law Form 12.922(a), with the clerk of court. You must file a Notice for Trial, Florida
Supreme Court Approved Family Law Form 12.924. Then, if you have filed all of the required papers, you
may contact the clerk, family law intake staff, or judicial assistant, to set a final hearing. You must notify
the child(ren)’s parents of the hearing by using a Notice of Hearing (General), Florida Supreme Court
Approved Family Law Form 12.923, or other appropriate notice of hearing form.

CONTESTED. If either parent files an answer which disagrees with or denies anything in your petition and
you are unable to settle the disputed issues, you must file a Notice for Trial, Florida Supreme Court
Approved Family Law Form 12.924, to request a final hearing. Some circuits may require the completion
of mediation before a final hearing may be set. You should contact the clerk, family law intake staff, or
judicial assistant for instructions on how to set your case for trial (final hearing).

At any time, either or both of the children’s parents may petition the court to modify or terminate the order
granting temporary custody. The court shall terminate the order upon a finding that the parent is a fit
parent, or by the consent of the parties. The court may modify an order granting temporary custody if the
parties consent or if the modification is in the best interest of the children

                             Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see Chapter 751 and Chapter 39, Florida Statutes.

                                             Special notes…
If you do not have the money to pay the filing fee, you may obtain an application for Determination of
Civil Indigent Status, fill it out, and the clerk will determine whether you are eligible to have filing fees
deferred.

With this petition, you must file the following and provide a copy to the other party:
   • Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, Florida Supreme
        Court Approved Family Law Form 12.902(d).
   • Notice of Related Cases, Florida Family Law Rules of Procedure Form 12.900(h).
   • Family Court Cover Sheet, Florida Family Law Rules of Procedure Form 12.928.
   • Non-Military Affidavit, Florida Supreme Court Approved Family Law Form 12.912(b). (Required
        only for obtaining a default on petitions that have been personally or constructively served. Not
        required if both parents have signed a waiver and consent.)
Instructions for Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by
Extended Family (06/21)
                                                    -6-
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms must
put his or her name, address, and telephone number on the bottom of the last page of every form he or
she helps you complete.




Instructions for Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by
Extended Family (06/21)
                                                    -7-
                    IN THE CIRCUIT COURT OF THE ____________ JUDICIAL CIRCUIT,
                    IN AND FOR ___________________________ COUNTY, FLORIDA

                                                                   Case No: _______________________
                                                                   Division: _______________________

IN THE INTEREST OF

__________________________________,
                          Children

__________________________________,
                          Petitioner,
and
__________________________________,
Respondent/_______________________,

__________________________________,
Respondent/ _______________________.



          PETITION FOR TEMPORARY CUSTODY BY EXTENDED FAMILY

Petitioner, {full legal name}                                                  , being sworn, certifies that
the following information is true:

    1. This is an action for temporary custody pursuant to Chapter 751, Florida Statutes.

    2. Petitioner requests temporary custody of the following minor children:
       Name                           Date of Birth           Current Address




    3. Petitioner completed a Uniform Child Custody Jurisdiction and Enforcement Act Affidavit,
       Florida Supreme Court Approved Family Law Form 12.902(d), which was filed with this Petition.
       The affidavit includes the names and current addresses of the persons with whom the children
       have lived during the past 5 years, the places where the children have lived during the past 5 years,
       and information concerning any custody proceeding in this or any other state with respect to the
       children. If the Affidavit is not completely filled out, signed under oath, and filed with the
       Petition, the case may be dismissed without hearing.

    4. Petitioner is an extended family member who is: {Choose one only}
              Related to the minor children within the third degree by blood or marriage to a
               parent;
Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by Extended Family
(06/21)
                                                   -8-
         OR
               The stepparent of the minor children, is married to Respondent {full legal name}
                                                      and is not a party in a pending dissolution, separate
                maintenance, domestic violence, or other civil or criminal proceeding in any court of
                competent jurisdiction involving one or both of the children’s parents as an adverse party;
         OR
               An individual who qualifies as fictive kin as defined in section 39.01, Florida Statutes.

    5. Petitioner’s relationship to the minor children is:                                                    .

    6. The residence and post office address of the Petitioner is:
                                                                                                              .

    7. Petitioner is a proper person to be awarded temporary custody because: {Choose one only}
               Petitioner has the signed, notarized consent from both of the children’s legal parents;
       OR
               Petitioner is caring full time for the children in the role of a substitute parent and the
               children currently live with the Petitioner.

         If Petitioner does not have the signed consents from both parents or is not caring for the
         children full time as a substitute parent, Petitioner cannot obtain temporary custody under
         Chapter 751, Florida Statutes. Petitioner should consult an attorney about other options.

    8. The legal parents of the children are:
       a. __________________________, whose current address is: ____________________________
         ____________________________________________________________________________.
       b. __________________________, whose current address is: ____________________________
         ____________________________________________________________________________.

    9.         The Consents of Parent {full legal name}                                     and/or Parent
                {full legal name}                                            is/are attached to the
                Petition.
         OR
               The Consent of Parent {full legal name}                                     is not attached
                because that parent is deceased. A certified copy of the proof of death is attached.
         OR
                Consent has NOT been obtained from the parents. The specific acts or omissions of the
                 parents which demonstrate that the parents have abused, abandoned, or neglected the
                 children as defined in Chapter 39, Florida Statutes are: (attach additional sheets if
                 necessary)



                                                                                                              .

    10. Petitioner requests temporary custody be granted for the following period of time:
                                                                                                ______        .
Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by Extended Family
(06/21)
                                                   -9-
        The reasons that support this request are:


                                                                                                              .

   11. It is in the best interests of the children that the Petitioner have temporary custody of the
       children for the following reasons:

                                                                                                              .

   12. ORDER OF PROTECTION
       a.    Petitioner IS NOT aware of any temporary or permanent order for protection entered on
             behalf of or against either parent, the Petitioner, or the children in Florida or any other
             jurisdiction.
       OR
       b.    Petitioner IS aware of the following temporary or permanent orders for protection
             entered on behalf of or against either parent, the Petitioner, or the children in Florida or
             any other jurisdiction. The court entering the order and the case number is:             __
                                                                                                      __
                                                                                                      __
                                                                                                        .

    13. TEMPORARY OR PERMANENT CHILD SUPPORT ORDERS
        a.   Petitioner IS NOT aware of any temporary or permanent orders for child support for the
             minor children.
        OR
        b.   Petitioner IS aware of the following temporary or permanent order for child support for
             the minor children. The court entering the order and the case number is:

                ________________________________________________________________________
                _______________________________________________________________________.

    14. CHILD SUPPORT (Choose one only}
        (You must have proof or waiver of service of process upon the parent(s) or a Waiver of Service
        of Process and Consent for the court to consider an award for child support)

        a.       Petitioner requests the court to order the parents to pay child support.

        b.       Petitioner requests the court to redirect all or part of the parents’ existing child support
                obligation(s) to the Petitioner.

        c.       Petitioner requests the court to redirect all or part of the parents’ existing child support
                obligation(s) to the Petitioner, and to award the Petitioner retroactive child support.

    15. Petitioner      requests      does not request that the court establish reasonable visitation or
        a time-sharing schedule with the parents.

    16. Petitioner       requests         does not request additional provisions which are related to the
Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by Extended Family
(06/21)
                                                  - 10 -
         children’s best interests, including, but not limited to, a reasonable plan for transitioning custody.
         The additional provisions requested are:




                                                                                                              .

WHEREFORE, Petitioner requests that this Court grant the Petitioner temporary custody of the children
subject to this proceeding; award the Petitioner other relief as requested; and award any other relief that
the Court deems necessary.

I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this
petition and that the punishment for knowingly making a false statement includes fines and/or
imprisonment.

Dated:
                                                         Signature of Petitioner
                                                         Printed Name:
                                                         Address:
                                                         City, State, Zip Code:
                                                         Telephone Number:
                                                         Fax Number:
                                                         Designated E-Mail Address(es):




Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by Extended Family
(06/21)
                                                   - 11 -
 STATE OF FLORIDA
 COUNTY OF

 Sworn to or affirmed and signed before me by means of {choose one}            physical presence or
             online notarization on                          by {name of person making statement}
                                                                    .




                                                        NOTARY PUBLIC OR DEPUTY CLERK


                                                         {Print, type, or stamp commissioned name
                                                         of notary or deputy clerk.}


          Personally known
          Produced identification

              Type of identification produced




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the Petitioner.
This form was completed with the assistance of:
{name of individual}                                                                                           ,
{name of business}                                                                                             ,
{address}                                                                                                      ,
{city}                              , {state}    ,{zip code}    , {telephone number}                           .




 Florida Supreme Court Approved Family Law Form 12.970(a), Petition for Temporary Custody by Extended Family
 (06/21)
                                                   - 12 -
 INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW
                        FORM 12.970(b)
     PETITION FOR CONCURRENT CUSTODY BY EXTENDED FAMILY
                            (06/21)
                                    When should this form be used?

 This form should be used by an extended family member to obtain concurrent custody of a child or
 children pursuant to Chapter 751, Florida Statutes. This form should not be used if you are a parent
 seeking to establish parental responsibility or time-sharing with a child or children. “Concurrent custody”
 means that an eligible extended family member is awarded custodial rights to care for a child or children
 concurrently with the child(ren)’s parent or parents.

 An Extended Family Member is:
 A relative of a minor child within the third degree by blood or marriage to the parent;
 OR
 The stepparent of a minor child if the stepparent is currently married to the parent of the child and is not
 a party in a pending dissolution, separate maintenance, domestic violence, or other civil or criminal
 proceeding in any court of competent jurisdiction involving one or both of the children’s parents as an
 adverse party;
 OR
 An individual who qualifies as “fictive kin.” As defined in section 39.01, Florida Statutes, fictive kin means a
 person unrelated by birth, marriage, or adoption who has an emotionally significant relationship, which
 possesses the characteristics of a family relationship, to a child.

 You may file a Petition for Concurrent Custody if:
 You have the signed, notarized consents of the children’s legal parents;
 OR
 You are an extended family member who is caring full time for the children in the role of a substitute
 parent and with whom the children are presently living.

 In addition, you must currently have physical custody of the children or have had physical custody of the
 children for at least 10 days in any 30-day period within the last 12 months; and not have signed, written
 documentation from a parent which is sufficient to enable you to do all the things necessary to care for
 the children.

 If you do not meet the qualifications above, you should talk to an attorney about other options. You may
 also report any suspected abuse, abandonment, or neglect to the appropriate authorities.

 This form should be typed or printed in black ink. After completing this form, you should sign the form
 before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in
 the county where you live and keep a copy for your records.

                        IMPORTANT INFORMATION REGARDING E-FILING

 The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,

Instructions for Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by
Extended Family (06/21)
                                                     - 13 -
 and documents be filed electronically except in certain circumstances. Self-represented litigants may file
 petitions or other pleadings or documents electronically; however, they are not required to do so. If you
 choose to file your pleadings or other documents electronically, you must do so in accordance with Florida
 Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of the judicial
 circuit in which you file. The rules and procedures should be carefully read and followed.

                IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

 After the initial service of process of the petition or supplemental petition by the Sheriff or certified
 process server, the Florida Rules of General Practice and Judicial Administration now require that all
 documents required or permitted to be served on the other party must be served by electronic mail (e-
 mail) except in certain circumstances. You must strictly comply with the format requirements set forth
 in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic
 service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
 Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
 You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
 Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
 Topical Index.

 SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
 REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
 procedures must always be followed once the initial election is made.

 To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
 Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
 12.915, and you must provide your e-mail address on each form on which your signature appears. Please
 CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
 Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
 Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
 2.516.

                                         What should I do next?

 IF YOU HAVE SIGNED AND NOTARIZED WAIVERS OF SERVICE OF PROCESS AND CONSENTS from the
 child(ren)’s parents, you may contact the clerk, family law intake staff, or judicial assistant, to set a final
 hearing. You must notify the child(ren)’s parents of the hearing by using a Notice of Hearing (General),
 Florida Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form.

 If one of the parents is deceased, you must file a certified copy of the proof of death.

 If one of the minor children’s parents objects to the Petition for Concurrent Custody in writing, the court
 may not grant the petition even if the other parent consents, in writing, to the entry of the order. If a
 parent objects, you have the option of converting the Petition to a Petition for Temporary Custody by
 Extended Family, Florida Supreme Court Approved Family Law Form 12.970(a). If the Petition is not
 converted into a Petition for Temporary Custody by Extended Family, it shall be dismissed without
 prejudice.


Instructions for Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by
Extended Family (06/21)
                                                     - 14 -
 At any time, the Petitioner or either or both of the children’s parents may move the court to terminate
 the order granting concurrent custody. The court shall terminate the order upon a finding that either or
 both of the children’s parents objects to the order. The fact that the order for concurrent custody has
 been terminated does not preclude any person who is otherwise eligible to petition for temporary custody
 from filing such petition.

                              Where can I look for more information?

 Before proceeding, you should read General Information for Self-Represented Litigants found at the
 beginning of these forms. The words that are in bold underline in these instructions are defined there.
 For further information, see Chapter 751 and Chapter 39, Florida Statutes.

                                               Special notes…

 If you do not have the money to pay the filing fee, you may obtain an application for Determination of
 Civil Indigent Status, fill it out, and the clerk will determine whether you are eligible to have filing fees
 deferred.

 With this petition, you must file the following and provide a copy to the other party:
    • Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, Florida Supreme
         Court Approved Family Law Form 12.902(d).
    • Notice of Related Cases, Florida Family Law Rules of Procedure Form 12.900(h).
    • Family Court Cover Sheet, Florida Family Law Rules of Procedure Form 12.928.
    • Non-Military Affidavit, Florida Supreme Court Approved Family Law Form 12.912(b). (Required
         only for obtaining a default on petitions that have been personally or constructively served. Not
         required if both parents have signed a waiver and consent.)

 Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
 forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
 Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms must
 also put his or her name, address, and telephone number on the bottom of the last page of every form he
 or she helps you complete.




Instructions for Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by
Extended Family (06/21)
                                                     - 15 -
                  IN THE CIRCUIT COURT OF THE                              JUDICIAL CIRCUIT,
                 IN AND FOR                                                COUNTY, FLORIDA

                                                                        Case No:

                                                                        Division:


IN THE INTEREST OF:

                                           ,
                                   Children

                                             ,
                                  Petitioner,
and
                                               ,
Respondent/                                    _,

                                                ,
Respondent/                                     .


         PETITION FOR CONCURRENT CUSTODY BY EXTENDED FAMILY
Petitioner, {full legal name}                                                 , being sworn, certifies that
the following information is true:

      1. This is an action for concurrent custody pursuant to Chapter 751, Florida Statutes.

      2. Petitioner requests concurrent custody of the following minor children:
         Name                            Date of Birth           Current Address



                                                                                                               .

      3. Petitioner completed a Uniform Child Custody Jurisdiction and Enforcement Act Affidavit,
         Florida Supreme Court Approved Family Law Form 12.902(d), which was filed with this Petition.
         The affidavit includes the names and current addresses of the persons with whom the children
         have lived during the past 5 years, the places where the children have lived during the past 5 years,
         and information concerning any custody proceeding in this or any other state with respect to the
         children. If the Affidavit is not completely filled out, signed under oath, and filed with the
         Petition, the case may be dismissed without a hearing.

      4. Petitioner is an extended family member who is: {Choose one only}
                  Related to the minor children within the third degree by blood or marriage to a parent;
Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by Extended Family
(06/21)
                                                    - 16 -
        OR
                   The stepparent of the minor children, is married to Respondent {full legal name}
                                                          and is not a party in a pending dissolution,
                  separate maintenance, domestic violence, or other civil or criminal proceeding in any
                  court of competent jurisdiction involving one or both of the children’s parents as an
                  adverse party;
        OR
                  An individual who qualifies as fictive kin as defined in section 39.01, Florida Statutes.

   5. Petitioner’s relationship to the minor children is:                                                          .

   6. The residence and post office address of the Petitioner is:
                                                                                                                   .

   7. The legal parents are:
          a.                                                                 , whose current address is:
                                                                                                                   ;

             b.                                                                 , whose current address is:
                                                                                                                   .

   8. Petitioner currently has physical custody of the children or has had physical custody of the
      children for at least 10 days in any 30-day period within the last 12 months. Detail the time periods
      during the past 12 months when the children have resided with the Petitioner:


                                                                                                                   .

   9. Petitioner does not have signed, written documentation from a parent which is sufficient to
      enable the Petitioner to do all of the things necessary to care for the children.

   10. {If applicable} Describe the type of documents, if any, provided by the parent or parents which
       enables the Petitioner to act on behalf of the children:
                                                                                                     .
       These documents are attached to this Petition as Exhibit                                      .

   11. Petitioner is unable to obtain or undertake the following services or actions without an order of
       custody:



                                                                                                                   .

   12. The Consents of Parent {full legal name}                                        and/or Parent {full
       legal name}                                                             is/are attached to the Petition.
       OR
       {If applicable} The Consent of Parent {full legal name}                                                is

Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by Extended Family
(06/21)
                                                    - 17 -
         not attached because that parent is deceased. A certified copy of the proof of death is attached.

   13. Petitioner requests concurrent custody be granted for the following period of time:
                                                                                                               .
         The reasons that support this request are:


                                                                                                               .

   14. It is in the best interests of the children that the Petitioner have concurrent custody of the
       children for the following reasons:


                                                                                                               .

    15. ORDER OF PROTECTION
        a.     Petitioner IS NOT aware of any temporary or permanent order for protection entered on
              behalf of or against either parent, the Petitioner, or the children in Florida or any other
              jurisdiction.
        OR
        b.     Petitioner IS aware of the following temporary or permanent orders for protection
              entered on behalf of or against either parent, the Petitioner, or the children in Florida or
              any other jurisdiction. The court entering the order and the case number is:


                                                                                                               .

    16. TEMPORARY OR PERMANENT CHILD SUPPORT ORDERS
        a.    Petitioner IS NOT aware of any temporary or permanent orders for child support for the
             minor children.
        OR
        b.    Petitioner IS aware of the following temporary or permanent order for child support for
             the minor children. The court entering the order and the case number is:


                                                                                                               .

   17.           CHILD SUPPORT (If Petitioner is seeking child support) {Choose one only}
         (You must have proof of service upon or waiver of process by the parent(s) or a Waiver of Service
         of Process and Consent for the court to consider an award for child support)
         a.      Petitioner requests the court to order the parents to pay child support.

         b.       Petitioner requests the court to redirect all or part of the parents’ existing child
                 support obligation(s) to the Petitioner.

         c.      Petitioner requests the court to redirect all or part of the parents’ existing child

Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by Extended Family
(06/21)
                                                   - 18 -
                support obligation(s) to the Petitioner, and to award the Petitioner retroactive child
                support.

    18. Petitioner        requests        does not request that the court establish reasonable visitation
        or a time-sharing schedule with the parents.

    19. Petitioner        requests         does not request additional provisions which are related to the
        children’s best interest, including, but not limited to, a reasonable plan for transitioning custody.
        The additional provisions requested are:




                                                                                                          .


WHEREFORE, Petitioner requests that this Court grant the Petitioner concurrent custody of the children
subject to this proceeding; award the Petitioner other relief as requested; and award any other relief that
the Court deems necessary.

I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this
petition and that the punishment for knowingly making a false statement includes fines and/or
imprisonment.

Dated:
                                                       Signature of Petitioner
                                                       Printed Name:
                                                       Address:
                                                       City, State, Zip Code:
                                                       Telephone Number:
                                                       Fax Number:
                                                       Designated E-mail Address(es):




Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by Extended Family
(06/21)
                                                  - 19 -
STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me by means of {choose one}           physical presence or
           online notarization on                           by {name of person making statement}
                                           .



                                                       NOTARY PUBLIC OR DEPUTY CLERK


                                                      {Print, type, or stamp commissioned name of
                                                      notary or deputy clerk.}
         Personally known
         Produced identification

     Type of identification produced



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the Petitioner.
This form was completed with the assistance of:
{name of individual}                                                                 ,
{name of business}                                                                   ,
{address}                                                                             ,
{city}                             , {state}     , {zip code}   , {telephone number}    .




Florida Supreme Court Approved Family Law Form 12.970(b), Petition for Concurrent Custody by Extended Family
(06/21)
                                                  - 20 -
 INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW
                         FORM 12.970(c),
    WAIVER OF SERVICE OF PROCESS AND CONSENT FOR TEMPORARY
                  CUSTODY BY EXTENDED FAMILY
                              (06/21)
This form is to be completed and signed by a parent who agrees to grant temporary custody of a minor child
or child(ren) to an extended family member and agrees to waive service of process. Service of process
occurs when a summons and a copy of the petition (or other pleading) that has been filed with the court are
delivered by a deputy or private process server.

An Extended Family Member is:
A relative of a minor child within the third degree by blood or marriage to the parent;
OR
The stepparent of a minor child if the stepparent is currently married to the parent of the child and is not a
party in a pending dissolution, separate maintenance, domestic violence, or other civil or criminal
proceeding in any court of competent jurisdiction involving one or both of the child(ren)’s parents as an
adverse party;
OR
An individual who qualifies as “fictive kin.” As defined in section 39.01, Florida Statutes, fictive kin means a
person unrelated by birth, marriage, or adoption who has an emotionally significant relationship, which
possesses the characteristics of a family relationship, to a child.

This form should be typed or printed in black ink. After completing this form, you should sign the form
before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the
county where the Petition for Temporary Custody by Extended Family, Florida Supreme Court Approved
Family Law Form 12.970(a) is filed and keep a copy for your records.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If you
choose to file your pleadings or other documents electronically, you must do so in accordance with Florida
Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of the judicial
circuit in which you file. The rules and procedures should be carefully read and followed.
                                              Special notes…
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms must
also put his or her name, address, and telephone number on the bottom of the last page of every form he
or she helps you complete.




Instructions for Florida Supreme Court Approved Family Law Form 12.970(c), Waiver of Service of Process and
Consent for Temporary Custody by Extended Family (06/21)
                                                    - 21 -
                    IN THE CIRCUIT COURT OF THE                      JUDICIAL CIRCUIT,
                           IN AND FOR                           COUNTY, FLORIDA

                                                                Case No:
                                                                Division:
IN THE INTEREST OF
_________________________________
                          Children

__________________________________,
                           Petitioner,
and
__________________________________,
Respondent/_______________________,

__________________________________,
Respondent/________________________.


     WAIVER OF SERVICE OF PROCESS AND CONSENT FOR TEMPORARY
                   CUSTODY BY EXTENDED FAMILY
I, {full legal name}                                                         , the legal parent of {children’s
names}                                                                       , having received a copy of the
Petition for Temporary Custody by Extended Family filed herein and waived service of process, freely and
voluntarily consent to the Petition filed by: {Petitioner’s full legal name}                               .

I realize that by signing this document, I am consenting to the Petitioner having temporary legal custody of
the minor children and that such temporary custody is in the best interest of the children. Upon entry of an
Order, the Petitioner shall be able to:

    1. Consent to all necessary and reasonable medical and dental care for the children, including
       nonemergency surgery and psychiatric care;

    2. Secure copies of the children’s records, held by third parties, that are necessary for the care of the
       child(ren), including, but not limited to:
       a. Medical, dental, and psychiatric records;
       b. Birth Certificates and other records; and
       c. Educational records.

    3. Enroll the children in school and grant or withhold consent for the children to be tested or placed in
       special school programs, including exceptional education; and

    4. Do all other things necessary for the care of the children.




 Florida Supreme Court Approved Family Law Form 12.970(c), Waiver of Service of Process and Consent for
 Temporary Custody by Extended Family (06/21)
                                                    - 22 -
I realize that the custody of my children by the Petitioner is temporary and that I may, at any time, petition
the court to return legal custody to me. I understand and acknowledge that I may have to comply with a
reasonable transition plan prior to the court returning legal custody to me.


Dated:       `
                                                        Signature of Parent
                                                        Printed Name:
                                                        Address:
                                                        City, State, Zip Code:
                                                        Telephone Number:
                                                        Fax Number:
                                                        Designated E-mail Address(es):




STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me by means of {choose one}          physical presence or
            online notarization on                        by {name of person making statement}
                                                     .



                                                        NOTARY PUBLIC OR DEPUTY CLERK


                                                        {Print, type, or stamp commissioned name of
                                                        notary or deputy clerk.}
           Personally known
           Produced identification

                 Type of identification produced


IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the {choose only one}       Petitioner Respondent.
This form was completed with the assistance of:
{name of individual}                                                                             ,
{name of business}                                                                               ,
{address}                                                                                        ,
{city}                         , {state}   , {zip code}        , {telephone number}              .




 Florida Supreme Court Approved Family Law Form 12.970(c), Waiver of Service of Process and Consent for
 Temporary Custody by Extended Family (06/21)
                                                    - 23 -
     INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY
                        LAW FORM 12.970(d),
     WAIVER OF SERVICE OF PROCESS AND CONSENT FOR CONCURRENT
                   CUSTODY BY EXTENDED FAMILY
                              (06/21)
This form is to be completed and signed by a parent who agrees to grant concurrent custody of a minor child
or child(ren) to an extended family member and who agrees to waive service of process. Service of process
occurs when a summons and a copy of the petition (or other pleading) that has been filed with the court are
delivered by a deputy or private process server. “Concurrent custody” means that an eligible extended family
member is awarded custodial rights to care for a child or children concurrently with the child(ren)’s parent
or parents.

An Extended Family Member is:
A relative of a minor child within the third degree by blood or marriage to the parent;
OR
The stepparent of a minor child if the stepparent is currently married to the parent of the child and is not a
party in a pending dissolution, separate maintenance, domestic violence, or other civil or criminal
proceeding in any court of competent jurisdiction involving one or both of the child(ren)’s parents as an
adverse party;
OR
An individual who qualifies as “fictive kin.” As defined in section 39.01, Florida Statutes, fictive kin means a
person unrelated by birth, marriage, or adoption who has an emotionally significant relationship, which
possesses the characteristics of a family relationship, to a child.

This form should be typed or printed in black ink. After completing this form, you should sign the form before
a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the county
where the Petition for Concurrent Custody by Extended Family, Florida Supreme Court Approved Family Law
Form 12.970(b) is filed and keep a copy for your records.

                        IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If you
choose to file your pleadings or other documents electronically, you must do so in accordance with Florida
Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of the judicial
circuit in which you file. The rules and procedures should be carefully read and followed.


                                               Special notes…

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms must
also put his or her name, address, and telephone number on the bottom of the last page of every form he
or she helps you complete.
Instructions for Florida Supreme Court Approved Family Law Form 12.970(d), Waiver of Service of Process and
Consent for Concurrent Custody by Extended Family (06/21)
                                                     - 24 -
                    IN THE CIRCUIT COURT OF THE _______________ JUDICIAL CIRCUIT,
                   IN AND FOR _______________________________ COUNTY, FLORIDA

                                                           Case No: _______________________
IN RE: THE INTEREST OF
                                                           Division: _______________________

_________________________________
                        Children

__________________________________,
                           Petitioner,
and
__________________________________,
Respondent/_______________________,

__________________________________,
Respondent/_______________________.




    WAIVER OF SERVICE OF PROCESS AND CONSENT FOR CONCURRENT
                  CUSTODY BY EXTENDED FAMILY

I, {full legal name}                                        , the legal parent of {children’s names}
                                                            , having received a copy of the Petition for
Concurrent Custody by Extended Family filed herein and waived service of process, freely and voluntarily
consent to the Petition filed by {Petitioner’s Name}                          .

I realize that by signing this document, I am consenting to the Petitioner having temporary concurrent
custody of the minor children and that such concurrent custody is in the best interest of the children.
Upon entry of an Order, the Petitioner shall be able to:

    1. Consent to all necessary and reasonable medical and dental care for the children, including
       nonemergency surgery and psychiatric care;

    2. Secure copies of the child(ren)’s records, held by third parties, that are necessary for the care of
       the children, including, but not limited to:
       a. Medical, dental, and psychiatric records;
       b. Birth Certificates and other records; and
       c. Educational records.

    3. Enroll the children in school and grant or withhold consent for the children to be tested or placed
       in special school programs, including exceptional education; and

    4. Do all other things necessary for the care of the children.
Florida Supreme Court Approved Family Law Form 12.970(d), Waiver of Service of Process and Consent for
Concurrent Custody by Extended Family (06/21)
                                                  - 25 -
I realize that the concurrent custody of my children by the Petitioner is temporary and that I may, at any
time, petition the court to terminate the order granting concurrent custody. I understand and
acknowledge that I may have to comply with a reasonable transition plan prior to the court returning full
custody to me.

Dated:
                                                      Signature of Parent
                                                      Printed Name:
                                                      Address:
                                                      City, State, Zip Code:
                                                      Telephone Number:
                                                      Fax Number:
                                                      Designated E-mail Address(es):


STATE OF FLORIDA
COUNTY OF __________________________

Sworn to or affirmed and signed before me by means of {choose one} _____ physical presence or
_____ online notarization on _____________________ by {name of person making statement}
__________________________________.


                                                  _________________________________________
                                                  NOTARY PUBLIC OR DEPUTY CLERK

                                                  _________________________________________
                                                  {Print, type, or stamp commissioned name of notary or
                                                  deputy clerk.}
    ____ Personally known
    ____ Produced identification
           Type of identification produced _________________________



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the {choose only one} _____ Petitioner _____ Respondent.
This form was completed with the assistance of:
{name of individual} ____________________________________________________________________,
{name of business} _____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} _________________, {state} _____, {zip code} __________, {telephone number} ______________.




Florida Supreme Court Approved Family Law Form 12.970(d), Waiver of Service of Process and Consent for
Concurrent Custody by Extended Family (06/21)
                                                  - 26 -
            IN THE CIRCUIT COURT OF THE _________________________ JUDICIAL CIRCUIT,
                    IN AND FOR __________________________ COUNTY, FLORIDA

                                                                   Case No: ______________________
                                                                   Division: ______________________
IN THE INTEREST OF

_________________________________
                            Children

__________________________________,
                           Petitioner,
and
__________________________________,
Respondent/_________________,

__________________________________,
Respondent/___________________.

                       ORDER GRANTING PETITION FOR
                   TEMPORARY CUSTODY BY EXTENDED FAMILY
This case came before this Court for a hearing on a Petition for Temporary Custody by Extended Family.
The Court, having reviewed the file and heard the testimony, makes these findings of fact and reaches
these conclusions of law:

SECTION I. FINDINGS
   1. The Court has jurisdiction over the subject matter and the parties.

    2. The minor children at issue in this matter are:
       Name                                                     Date of Birth
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________

    3. The Petitioner, {full legal name}
       {choose one only}
                is the {extended family relationship}                                     of the child(ren)
       OR
                qualifies as “fictive kin” as defined in section 39.01, Florida Statutes.

    4. Parent {full legal name},                                                                  referred
       to as {name or designation}                                          of the child(ren):
       {Choose one only}
       a.       Filed a Waiver and Consent

Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                  - 27 -
         b.     Was served with the petition and failed to file an Answer

         c.      Is deceased as evidenced by:

         d.     Objected to the petition. Based upon clear and convincing evidence, the Court finds that
                the Parent {name or designation}                                        is unfit to
                provide for the care and control of the children. Specifically, the Parent has abused,
                abandoned, or neglected the children as defined in Chapter 39, Florida Statutes. It is in
                the best interest of the children that the Petitioner have temporary custody because:
                {facts in support of finding}



                                                                                                               .

    5. Parent {full legal name},                                                                    referred
       to as, {name or designation}                                                         of the children:
             {Choose one only}
       a.       Filed a Waiver and Consent

         b.     Was served with the petition and failed to file an Answer

         c.     Is deceased as evidenced by:

         d.     Objected to the petition. Based upon clear and convincing evidence, the Court finds that
                Parent {name or designation}
                is unfit to provide for the care and control of the children. Specifically, the Parent has
                abused, abandoned, or neglected the children as defined in Chapter 39, Florida Statutes.
                It is in the best interest of the children that the Petitioner have temporary custody
                because: {facts in support of finding}



                                                                                                               .

    6. It is in the best interest of the children for Petitioner to have temporary custody.

    7.           A Transition Plan is not required for the best interests of the children prior to restoring
                full custody;
         OR
                 The following Transition Plan is in the best interests of the children and is ordered prior
                to restoring full custody:




Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                  - 28 -
                                                                                                                    .

SECTION II: TEMPORARY CUSTODY
   1. The Petitioner,                                                           ,   is    granted   temporary
       custody of the minor children.

    2. The Petitioner shall have all the rights and responsibilities of a legal parent.

    3. The Petitioner is authorized to make all reasonable and necessary decisions for the minor children,
         including but not limited to:

         a. Consent to all necessary and reasonable medical and dental care for the children, including
           nonemergency surgery and psychiatric care;

         b. Secure copies of the children’s records, held by third parties, that are necessary for the care of
           the children, including, but not limited to: medical, dental, and psychiatric records; birth
           certificates and other records; and educational records;

         c. Enroll the children in school and grant or withhold consent for the children to be tested or placed
            in special school programs, including exceptional education; and

         d. Do all other things necessary for the care of the children.

SECTION III. VISITATION WITH MINOR CHILDREN
{Insert the name or designation of the appropriate parent in the spaces provided.}
The parent(s) shall have: {Choose one only}
    1.           Reasonable visitation with the minor children as agreed to by the parties, subject to
                the following limitations:



                                                                                                                .

    2.            The following specified visitation schedule: {specify days and times}
                                                                                                                    .
                 Parent {name or designation}                                         ’s Visitation Schedule.




                                                                                                                    .

                 Parent {name or designation}                                       ’s Visitation Schedule.




Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                   - 29 -
                                                                                                             .

    3.             Parent(s) {name or designation}                         ,                         shall
                  have No Contact with the minor children until further order of the Court, due to existing
                  conditions that are detrimental to the welfare of the minor children:
                  {explain}


                                                                                                               .

SECTION IV. CHILD SUPPORT
{Insert the name or designation of the appropriate parent in the spaces provided.}
    1. The Petitioner _____ did _____ did not request the establishment of child support.

    2. If child support is requested, the parents have received personal or substituted service of process,
       the petition requests an order for support of the children, and there is evidence of the parents’
       ability to pay the support ordered. Parent(s) {name or designation}
                                                            has the present ability to pay child support.
       {Choose one only}
       a.        The amounts in the Child Support Guidelines Worksheet, Florida Family Law Rules
                 of Procedure Form 12.902(e) filed by Parent(s) {name or designation}
                                                    ,                                       are correct;
       OR
       b.        The Court makes the following findings:

              Parent {name or designation}                                                ’s net
              monthly income is $          , (Child Support Guidelines          %).

              Parent {name or designation}                                       ’s net monthly
              income is $                  , (Child Support Guidelines           %)

              Monthly childcare costs are $                            .
              Monthly health/dental insurance costs are $                         .
         OR
         c.       Parent {name or designation}                             is currently ordered to
                  pay child support to the other parent in the amount of $ per
                  as established in the case of {style of case and number}
                                                                                   .

                   All of the child support or                  a portion of the child support in the amount
                  of $                         shall be redirected to the Petitioner.

    3. Amount
       a. Parent {name or designation}                                         ’s Obligation
         Parent {name or designation} ________________ shall be obligated to pay child support at the
         rate of $________ per month for the ______ children {total number of parties’ minor or
         dependent children} commencing _____________________ {month, day, year} and
Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                   - 30 -
          terminating _______________________________ {month, day, year}.
          This child support shall be paid in the amount of $___________ per ______________ {week,
          month, other} which is consistent with Parent {name or designation}
          __________________________’s current payroll cycle.

          Upon the termination of the obligation of child support for one of the parties’ children, child
          support in the amount of $__________ for the remaining _______ children {total number of
          remaining children} shall be paid commencing __________________ {month, day, year} and
          terminating _______________________ {month, day, year}. This child support shall be paid in
          the amount of $_________ per ____________ {week, month, other} consistent with Parent
          {name or designation} ______________’s current payroll cycle.

          {Insert paragraph for the child support obligation, including the amount, and commencement
          and termination dates, for the remaining minor or dependent children, which shall be payable
          as the obligation for each child ceases.}

          Parent {name or designation}                                        shall pay child support until
          all minor or dependent children: reach the age of 18; become emancipated, marry, join the
          armed services, die, or become self-supporting; or until further order of the court or
          agreement of the parties. The child support obligation shall continue beyond the age of 18
          and until high school graduation for any child who is dependent in fact, between the ages of
          18 and 19, and is still in high school, performing in good faith with a reasonable expectation of
          graduation before the age of 19.

          If the child support ordered deviates from the guidelines more than 5%, the factual findings
          which support that deviation are:

                                                                                                             .

        b. Parent {name or designation}                                            ’s Obligation
          Parent {name or designation} ____________________ shall be obligated to pay child
          support at the rate of $_________ per month for the ______ children {total number of
          parties’ minor or dependent children} commencing ____________________ {month, day,
          year} and terminating _____________________ {month, day, year}. Child support shall be
          paid in the amount of $_________ per _____________ {week, month, other} consistent
          with Parent {name or designation} _________________’s current payroll cycle.

          Upon the termination of the obligation of child support for one of the parties’ children, child
          support in the amount of $                                    for the remaining
          children {total number of remaining children} shall be paid commencing
          {month, day, year} and terminating                             {month, day, year}. This child
          support shall be paid in the amount of $                       per        {week, month, other}
          consistent with Parent {name or designation}                            ’s current payroll cycle.

          {Insert paragraph for the child support obligation, including the amount, and commencement
          and termination dates, for the remaining minor or dependent children which shall be payable
          as the obligation for each child ceases.}

Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                  - 31 -
             Parent {name or designation}                                       shall pay child support until
             all of the minor or dependent children: reach the age of 18; become emancipated, marry, join
             the armed services, die, or become self- supporting; or until further order of the court or
             agreement of the parties. The child support obligation shall continue beyond the age of 18 and
             until high school graduation for any child who is dependent in fact, between the ages of 18 and
             19, and is still in high school, performing in good faith with a reasonable expectation of
             graduation before the age of 19.

             If the child support ordered deviates from the guidelines more than 5%, the factual findings
             which support that deviation are:

                                                                                                             .

    4. Retroactive Child Support and/or Arrearages
       {If both parents are ordered to pay retroactive child support and/or arrearages, please include a
       separate paragraph for each parent.}
       a. ____ Parent {name or designation} ____________________ shall pay retroactive child support
                in the amount of $_________ as of {date} ________________ to the Petitioner. The
                retroactive child support shall be paid in the amount of $_________ per month, payable
                _____ in accordance with the employer’s payroll cycle, and in any event at least once per
                month, or _____ other {explain} ____________ commencing {date} ________________,
                until paid in full including statutory interest.

        b. ____ Parent {name or designation} _____________________ owes child support arrearages in
                the amount of $__________ as of {date} ________________ to the other parent. The
                child support arrearages shall be paid in the amount of $_______ per month, payable
                _____ in accordance with the parent’s employer’s payroll cycle, and in any event at least
                once per month, or _____ other {explain} _______________ commencing {date}
                ______________________, until paid in full including statutory interest.

    5. Insurance
       {Indicate all that apply}

        a. Parent {name or designation} __________________ shall be required to maintain _____ health
           and/or _____ dental insurance for the parties’ minor child(ren), so long as reasonable in cost
           and accessible to the children. The party providing insurance shall be required to convey
           insurance cards demonstrating said coverage to the Petitioner and other parent.
           OR
                  health and/or      dental insurance is either not reasonable in cost or accessible to the
           children at this time.

        b.         Reasonable and necessary uninsured medical/dental/prescription drug costs for the
                   minor children shall be assessed as follows:
                           Shared equally by both parents.
                           Prorated according to the child support guidelines percentages.
                           Other {explain}

Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                    - 32 -
        As to these uninsured medical/dental/prescription drug expenses, the party who incurs the
        expense shall submit a request for reimbursement to the parent or parents within 30 days, and
        the parent or parents, within 30 days of receipt, shall submit the applicable reimbursement for
        that expense.

SECTION V. METHOD OF PAYMENT
The parent(s) shall pay court-ordered child support and arrearages, if any, as follows:
    1. Place of Payment
       a.       Parent(s) shall pay court-ordered support directly to either the State Disbursement Unit
                or the central depository, as required by statute, along with any fee required by statute.
       OR
       b.       The Petitioner and the Parent(s) have requested and the Court finds that it is in the best
                interest of the children that support payments need not be directed through either the
                State Disbursement Unit or the central depository at this time; however, any party may
                subsequently apply, pursuant to section 61.13(1)(d)(3), Florida Statutes, to require
                payment through either the State Disbursement Unit or the central depository.

    2. Income Deduction
        (If applicable)
        a.        Immediate.
                         Parent {name or designation}                                 and {if applicable}
                          Parent {name or designation}                               , hereinafter, Obligor(s),
                 shall pay through income deduction, pursuant to a separate Income Deduction Order
                 which shall be effective immediately. Obligor(s) is (are) individually responsible for paying
                 this support obligation until all of said support is deducted from his/her income. Until
                 support payments are deducted, the Obligor(s) is (are) responsible for making timely
                 payments directly to the State Disbursement Unit or the Petitioner as previously set forth
                 in this Order.

        b.       Deferred. Income deduction is ordered this day, but it shall not be effective until a
                delinquency of $                       , or, if not specified, an amount equal to one
                month’s obligation occurs. Income deduction is not being implemented immediately
                based on the following findings: Income deduction is not in the best interests of the
                children because: {explain}

                                                                                                         .
                AND
                There is proof of timely payment of a previously ordered obligation without an Income
                Deduction Order;
                AND
                          there is an agreement by the Obligor(s) to advise the Title IV-D agency, the
                clerk of court, and the Petitioner of any change in Payor(s) and/or health insurance;
                OR
                          there is a signed, written agreement providing an alternative arrangement
                between the Petitioner and the Obligor(s) and, at the option of the IV-D agency, by the
                IV-D agency in IV- D cases in which there is an assignment of support rights to the state,
Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                   - 33 -
                reviewed and entered into the record by the court.

         c. Bonus/one-time payments.
          {Choose one only}
                All
                               %
                No income paid in the form of a bonus or other similar one-time payment, up to the
          amount of any arrearage or the remaining balance thereof owed pursuant to this order, shall
          be forwarded to the Petitioner pursuant to the payment method prescribed above.

         d. Other provisions relating to method of payment:
                                                                                                             .

SECTION VI. ATTORNEY’S FEES, COSTS, AND SUIT MONEY
{Choose one only}

    1. The              Petitioner’s         Respondents’ request(s) for attorney’s fees, costs, and suit
         money is (are) denied because
                                                                                                             .

    2.            The Court finds there is a need for and ability to pay attorney’s fees, costs, and suit
         money.          Petitioner      Respondent(s) is (are) ordered to pay the other party $
         in attorney’s fees, and $      in costs. The Court further finds that the attorney’s fees are
         awarded based on the reasonable rate of $              per hour and             reasonable
         hours. Other provisions relating to attorney’s fees, costs, and suit money are as follows:

                                                                                                             .

SECTION VII. OTHER PROVISIONS
   1. Other Provisions


                                                                                                             .

    2. The Court reserves jurisdiction to modify and enforce this Order for Temporary Custody.

    3. Either or both parents may petition the Court to modify or terminate this Order at any time.

    4. The Court may modify this Order if the parties consent or it is in the children’s best interest.

    5. This Order shall be terminated upon a finding that the parent or parents are fit parents or by
         consent of the parties; however, the Court may require the parties to comply with provisions
         approved in the Order which are related to a reasonable plan for transitioning custody to the
         parent or parents before terminating the Order.

    6. If this Order is entered after a finding that the children’s parent or parents are unfit and the

Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                  - 34 -
        children are in temporary custody with an extended family member for a significant period of
        time, the Court, after considering statutory factors, may establish conditions, which are in the
        children’s best interests, for transitioning custody to the children’s parent or parents.


     ORDERED in                                   , Florida on                                    .




                                                                  CIRCUIT JUDGE



I certify that a copy of this Order for Temporary Custody was          mailed       faxed and mailed
        e-mailed        hand-delivered to the parties and any entities listed below on {date}
                                              .



                                                                 by
                                                                      {Clerk of court or designee}.

     Petitioner (or his or her attorney)
     Respondents (or his or her attorney(s))
             State Disbursement Unit
             Central Depository
             Other




Florida Supreme Court Approved Family Law Form 12.970(e), Order Granting Petition for Temporary Custody by
Extended Family (06/21)
                                                  - 35 -
            IN THE CIRCUIT COURT OF THE _________________________ JUDICIAL CIRCUIT,
                    IN AND FOR __________________________ COUNTY, FLORIDA

                                                                   Case No: ______________________
                                                                   Division: ______________________
IN THE INTEREST OF

__________________________________
                           Children

__________________________________,
                           Petitioner,
and
__________________________________,
Respondent/__________________,

__________________________________,
Respondent/____________________.


                        ORDER GRANTING PETITION FOR
                   CONCURRENT CUSTODY BY EXTENDED FAMILY

This case came before this Court for a hearing on a Petition for Concurrent Custody by Extended Family.
The Court, having reviewed the file and heard the testimony, makes these findings of fact and reaches
these conclusions of law:

SECTION I. FINDINGS:
   1. The Court has jurisdiction over the subject matter and the parties.

    2. The minor children at issue in this matter are:
       Name                                                 Date of Birth
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________

    3. The Petitioner, {full legal name} __________________________________________
       {choose one only}
       ______ is the {extended family relationship} _______________________ of the children
       OR
       ______ qualifies as “fictive kin” as defined in section 39.01, Florida Statutes.

    4. The Petitioner currently has physical custody of the children or has had physical custody of the
       children for at least 10 days in any 30-day period within the last 12 months.


Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
Extended Family (06/21)
                                                   - 36 -
    5. The Petitioner does not have signed, written documentation from the parent(s) which is sufficient
       to enable the custodian to do all the things necessary to care for the children which are available
       to custodians who have an order for temporary custody by extended family.

    6. Parent {full legal name} _________________________________ of the children:
       {Choose one only}
       ______ Filed a Waiver and Consent

        ______ Was served with the petition and failed to file an Answer

        ______ Is deceased as evidenced by: _______________________________________

    7. Parent {full legal name} _________________________________ of the children:
       {Choose one only}
       ______ Filed a Waiver and Consent

        ______ Was served with the petition and failed to file an Answer

        ______ Is deceased as evidenced by: _______________________________________

    8. It is in the best interest of the children for the Petitioner to have concurrent custody.

    9. ______ A Transition Plan is not required for the best interests of the children prior to restoring
       full custody;
       OR
       ______ The following Transition Plan is in the best interests of the children and is Ordered prior
       to restoring full custody:__________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________.

SECTION II: CONCURRENT CUSTODY
   1. The Petitioner,_______________________________________________, is granted concurrent
       custody of the minor children.

    2. The Petitioner shall have all the concurrent rights and responsibilities of a legal parent.

    3. The Petitioner is authorized, concurrently with the children’s parents, to make all reasonable and
       necessary decisions for the minor children, including but not limited to:

        a. Consent to all necessary and reasonable medical and dental care for the children, including
          nonemergency surgery and psychiatric care;

        b. Secure copies of the children’s records, held by third parties, that are necessary for the care


Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
Extended Family (06/21)
                                                   - 37 -
          of the children, including, but not limited to: medical, dental, and psychiatric records; birth
          certificates and other records; and educational records;

        c. Enroll the children in school and grant or withhold consent for the children to be tested or
          placed in special school programs, including exceptional education; and

        d. Do all other things necessary for the care of the children.

SECTION III. CHILD SUPPORT
{Insert the name or designation of the appropriate parent in the space provided}
    1. The Petitioner _____ did _____ did not request the establishment of child support.

    2. ______ If child support is requested, the parents have received personal or substituted service
       of process, the petition requests an order for support of the children, and there is evidence of the
       parents’ ability to pay the support ordered.

        ______ Parent {name or designation} __________________________ and {if applicable}
        ______ Parent {name or designation} ___________________________ has the present ability to
        pay child support.

        {Choose one only}
        a. _____ The amounts in the Child Support Guidelines Worksheet, Florida Family Law Rules of
                Procedure Form 12.902(e) filed by

           _____ Parent {name or designation} ____________________________
           _____ Parent {name or designation} ____________________________ are correct;
        OR
        b. _____ The Court makes the following findings:
           Parent {name or designation} ______________________________’s net monthly income is
           $____________, (Child Support Guidelines ____%).

          Parent {name or designation} ____________________________’s net monthly income is
          $_____________, (Child Support Guidelines ____%).

           Monthly childcare costs are $_________________.
           Monthly health/dental insurance costs are $_____________.
        OR
        c. _____ Parent {name or designation} _______________ is currently ordered to pay child
           support to the other parent in the amount of $__________ per ____________ as established
           in the case of (style of case and number} ____________________________.
           _____ All of the child support or _____ a portion of the child support in the amount of
           $___________ shall be redirected to the Petitioner.

    3. Amount
       a. Parent {name or designation} ______________________________’s Obligation
          Parent {name or designation} ________________ shall be obligated to pay child support at the


Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
Extended Family (06/21)
                                                   - 38 -
          rate of $________ per month for the _______ children {total number of parties’ minor or
          dependent children} commencing ____________________________ {month, day, year} and
          terminating _______________________________ {month, day, year}. Child support shall be
          paid in the amount of $____________ per _______________ {week, month, other} which is
          consistent with Parent {name or designation} _________________________’s current payroll
          cycle.

          Upon the termination of child support for one of the parties’ children, child support in the
          amount of $___________ for the remaining _________ children {total number of remaining
          children} shall be paid commencing __________________________ {month, day, year} and
          terminating ________________________________ {month, day, year}. This child support shall
          be paid in the amount of $_________ per _____________ {week, month, other} consistent with
          Parent {name or designation} ______________________’s current payroll cycle.

          {Insert paragraph for the child support obligation, including the amount, and commencement
          and termination dates, for the remaining minor or dependent children, which shall be payable
          as the obligation for each child ceases.}

          Parent {name or designation} ______________________________ shall pay child support until
          all of the minor or dependent children: reach the age of 18, become emancipated, marry, join
          the armed services, die, or become self-supporting; or until further order of the court or
          agreement of the parties. The child support obligation shall continue beyond the age of 18 and
          until high school graduation for any child who is dependent in fact, between the ages of 18 and
          19, and is still in high school, performing in good faith with a reasonable expectation of
          graduation before the age of 19.

          If the child support ordered deviates from the guidelines more than 5%, the factual findings
          which support that deviation are: __________________________________________________
          _____________________________________________________________________________
          ____________________________________________________________________________.

        b. Parent {name or designation} __________________’s Obligation
           Parent {name or designation} ________________ shall be obligated to pay child support at the
           rate of $_________ per month for the ________children {total number of parties’ minor or
           dependent children} commencing____________________________ {month, day, year} and
           terminating _______________________________ {month, day, year}. Child support shall be
           paid in the amount of $__________per ______________{week, month, other} consistent with
           Parent {name or designation} ______________________’s current payroll cycle.

          Upon the termination of the obligation of child support for one of the parties’ children, child
          support in the amount of $__________ for the remaining ______ children {total number of
          remaining children} shall be paid commencing _____________________ {month, day, year} and
          terminating ________________________ {month, day, year}. This child support shall be paid in
          the amount of $_________ per ____________ {week, month, other} consistent with Parent
          {name or designation} _________________’s current payroll cycle.



Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
Extended Family (06/21)
                                                   - 39 -
          {Insert paragraph for the child support obligation, including the amount, and commencement
          and termination dates, for the remaining minor or dependent children, which shall be payable
          as the obligation for each child ceases.}

          Parent {name or designation} _______________________________ shall pay child support
          until all of the minor or dependent children: reach the age of 18; become emancipated, marry,
          join the armed services, die, or become self-supporting; or until further order of the court or
          agreement of the parties. The child support obligation shall continue beyond the age of 18 and
          until high school graduation for any child who is dependent in fact, between the ages of 18 and
          19, and is still in high school, performing in good faith with a reasonable expectation of
          graduation before the age of 19.

          If the child support ordered deviates from the guidelines more than 5%, the factual findings
          which       support    that    deviation    are:_____________________________________
          _____________________________________________________________________________
          ____________________________________________________________________________.

    4. Retroactive Child Support and/or Arrearages
       {If both parents are ordered to pay retroactive child support and/or arrearages, please include
       a separate paragraph for each parent.}
       a. _____ Parent {name or designation} ____________________________________ shall pay
                retroactive child support in the amount of $__________ as of {date} ________________
                to the Petitioner. The retroactive child support shall be paid in the amount of
                $___________ per month, payable _____ in accordance with the employer’s payroll
                cycle, and in any event at least once per month _____                  other {explain}
                _________________commencing {date} _______________, until paid in full including
                statutory interest.

        b. _____ Parent {name or designation} _____________________________ owes child support
                arrearages in the amount of $____________ as of {date} ________________ to the other
                parent. The child support arrearages shall be paid in the amount of $_______ per month,
                payable _____ in accordance with the parent’s employer’s payroll cycle, and in any event
                at least once per month, or _______ other {explain} _______________________
                commencing {date} _________________, until paid in full including statutory interest.

    5. Insurance
       {Indicate all that apply}
       a. _____ Parent {name or designation} _________________________________ shall be required
                to maintain _____ health and/or _____ dental insurance for the parties’ minor children,
                so long as reasonable in cost and accessible to the children. The party providing insurance
                shall be required to convey insurance cards demonstrating said coverage to the Petitioner
                and other parent.
          OR
          _____ health and/or _____ dental insurance is either not reasonable in cost or accessible to the
          children at this time.



Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
Extended Family (06/21)
                                                   - 40 -
        b. _____ Reasonable and necessary uninsured medical/dental/prescription drug costs for the
                minor children shall be assessed as follows:
                _____ Shared equally by both parents.
                _____ Prorated according to the child support guidelines percentages.
                _____ Other {explain} ____________________________________________

                As to these uninsured medical/dental/prescription drug expenses, the party who incurs
                the expense shall submit a request for reimbursement to the parent or parents within 30
                days, and the parent or parents, within 30 days of receipt, shall submit the applicable
                reimbursement for that expense.

SECTION IV. METHOD OF PAYMENT
The parent(s) shall pay court-ordered child support and arrearages, if any, as follows:

    1. Place of Payment
       a. _____ Parents shall pay court-ordered support directly to either the State Disbursement Unit or
               the central depository, as required by statute, along with any applicable fee required by
               statute.
       OR

        b. _____ The Petitioner and the Parents have requested and the court finds that it is in the best
                interest of the children that support payments need not be directed through either the
                State Disbursement Unit or the central depository at this time; however, any party may
                subsequently apply, pursuant to section 61.13(1)(d)(3), Florida Statutes, to require
                payment through either the State Disbursement Unit or the central depository.

    2. Income Deduction
       (If applicable)
       a. _____ Immediate.
                ______ Parent {name or designation} ________________________________________,
                ______ Parent {name or designation} ___________________________________,
                hereinafter, Obligor(s), shall pay through income deduction, pursuant to a separate
                Income Deduction Order which shall be effective immediately. Obligor(s) is(are)
                individually responsible for paying this support obligation until all of said support is
                deducted from his/her income. Until support payments are deducted, the Obligor(s) is
                (are) responsible for making timely payments directly to the State Disbursement Unit or
                the Petitioner as previously set forth in this Order.

        b. _____ Deferred. Income deduction is ordered this day, but it shall not be effective until a
                delinquency of $___________, or, if not specified, an amount equal to one month’s
                obligation occurs. Income deduction is not being implemented immediately based on the
                following findings: Income deduction is not in the best interests of the children because:
                {explain}_________________________________________________________________
                ________________________________________________________________________
                ________________________________________________________________________
                _______________________________________________________________________.


Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
Extended Family (06/21)
                                                   - 41 -
                AND
                There is proof of timely payment of a previously ordered obligation without an Income
                Deduction Order,
                AND
                ______ there is an agreement by the Obligor(s) to advise the Title IV-D agency, the clerk
                of court, and the Petitioner of any change in Payor(s) and/or health insurance;
                OR
                ______ there is a signed, written agreement providing an alternative arrangement
                between the Petitioner and Obligor(s) and, at the option of the IV-D agency, by the IV-D
                agency in IV-D cases in which there is an assignment of support rights to the state,
                reviewed and entered into the record by the court.

        c. Bonus/one-time payments.
          {Choose one only}
          _____ All
          _____ __________%
          _____ No income paid in the form of a bonus or other similar one-time payment, up to the
          amount of any arrearage or the remaining balance thereof owed pursuant to this order, shall
          be forwarded to the Petitioner pursuant to the payment method prescribed above.

        d. Other provisions relating to method of payment: ___________________________________
          _____________________________________________________________________________
          ____________________________________________________________________________.

SECTION V. ATTORNEY’S FEES, COSTS, AND SUIT MONEY
{Choose one only}
    1. The _____ Petitioner’s _____ Respondent’s request(s) for attorney’s fees, costs, and suit money
       is (are) denied because ____________________________________________________________
       ______________________________________________________________________________.

    2. ______ The Court finds there is a need for and ability to pay attorney’s fees, costs, and suit money.
       ______ Petitioner _____ Respondent(s) is (are) ordered to pay the other party $___________ in
       attorney’s fees, and $ ___________ in costs. The Court further finds that the attorney’s fees are
       awarded based on the reasonable rate of $________________ per hour and ______ reasonable
       hours. Other provisions relating to attorney’s fees, costs, and suit money are as follows:
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________.

SECTION VI. CUSTODIAL RIGHTS OF CHILDREN’S PARENTS NOT ELIMINATED OR DIMINISHED
   The granting of concurrent custody does not affect the ability of the children’s parent or parents to
   obtain physical custody of the children at any time; however, the Court may approve provisions
   which are related to the children’s best interest, including a reasonable Transition Plan, before
   custody is returned to the children’s parent or parents.



Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
Extended Family (06/21)
                                                   - 42 -
   SECTION VII. OTHER PROVISIONS
      1. Other Provisions ________________________________________________________________
          ______________________________________________________________________________
          ______________________________________________________________________________
          ______________________________________________________________________________.

       2. The Court reserves jurisdiction to modify and enforce this Order for Concurrent Custody.

       3. This Order shall be terminated upon a finding that either or both of the children’s parents object
          to it; however, the Court may require the parties to comply with provisions approved in the Order
          relating to transitioning custody before terminating the Order.




ORDERED in _____________________, Florida on ____________________




                                                                  _____________________________
                                                                  CIRCUIT JUDGE



   I certify that a copy of this Order for Concurrent Custody was: _____ mailed _____ faxed and mailed _____
   e-mailed _____ hand-delivered to the parties and any entities listed below on {date}
   ________________________.


                                                                 by____________________________
                                                                   {Clerk of court or designee}


Petitioner (or his or her attorney)
Respondents (or his or her attorneys)
_____ State Disbursement Unit
_____ Central Depository
_____ Other _________________________________




   Florida Supreme Court Approved Family Law Form 12.970(f), Order Granting Petition for Concurrent Custody by
   Extended Family (06/21)
                                                      - 43 -